REISSUE OFFICE ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 251
Claims 1-5, 7-13, 15-19 and 23-26 stand rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter 

The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):

For Patented Claim 1:
Step One:
Amended claim 1 is broader in at least one respect than the patented independent claim 1. With respect to amended claim 1, Patent Owner has omitted the following phrases which were part of the Surrender Generating Limitations (SGL):
“and comprises a fabric sheet at least partially embedded therein”
“from about 25 mils to about 30 mils”
“and the roof” 
“disposed at least partially within an interior of the enclosure”

Step Two:
The broadened aspects of amended claim 1 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/410,662.
In the claim amendment to claim 10 and in the remarks filed by Applicant, on 9/29/2017, the above removed limitations have been established as critical to the patentability of claim 1.
In the remarks, filed by Applicant on the abovementioned date, Applicant stated “Independent claim 10 has been amended herein to include the limitations of allowable claim 15, which depended therefrom, to advance prosecution of the application. Consequently, claim 10 as presented herein is allowable. Claim 12 has been cancelled in light of the amendments to claim 10. Claims 11, 13 and 14 depend from claim 10 and are allowable for at least the same reasons as claim 10.”

Step Three:
Amended claim 1 is narrower than patented claim 1 in one respect. The only limitation added to amended claim 1 that was not present in amended claim 10 (patented claim 1) is “wherein the second layer of the composite material comprises randomly dispersed fibers”, which is considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).

For Patented Claim 10:
Step One:
Amended claim 10 is broader in at least one respect than the patented independent claim 10. With respect to amended claim 10, Patent Owner has omitted the following phrases which were part of the Surrender Generating Limitations (SGL):
“and comprises a fabric sheet at least partially embedded therein”
“from about 25 mils to about 30 mils”
“and the roof” 

“that is bounded on at least one side by a flap of the composite material”

Step Two:
The broadened aspects of amended claim 1 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/410,662.
In the claim amendment to claim 25 and in the remarks filed by Applicant, on 9/29/2017, the above removed limitations have been established as critical to the patentability of claim 10.
In the remarks, filed by Applicant on the abovementioned date, Applicant stated “Allowable claim 16 has been rewritten in independent form, including all of the limitations of intervening dependent claim 15, as new claim 25.”

Step Three:
Amended claim 10 is narrower than patented claim 10 in one respect. The only limitation added to amended claim 10 that was not present in patented claim 10 (claim 25 in non-provisional) is “wherein the second layer of the composite material comprises randomly dispersed fibers of random lengths”, which is considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).


For new Claim 18:
Step One:
New claim 18 is broader in at least one respect than the patented independent claim 1. With respect to new claim 18, Patent Owner has omitted the following phrases which were part of the Surrender Generating Limitations (SGL):
“wherein the second layer of the composite material is fiberglass and comprises a fabric sheet at least partially embedded therein: wherein the second layer has an at least substantially uniform thickness of from about 25 mils to about 30 mils;
wherein at least two of the four walls and the roof are formed from a single, continuous sheet of the composite material; and wherein the single sheet of composite material is coupled to a frame disposed at least partially within an interior of the enclosure so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly”

Step Two:
The broadened aspects of amended claim 1 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/410,662.
In the claim amendment to claim 10 and in the remarks filed by Applicant, on 9/29/2017, the above removed limitations have been established as critical to the patentability of claim 1.
In the remarks, filed by Applicant on the abovementioned date, Applicant stated “Independent claim 10 has been amended herein to include the limitations of allowable claim 15, which depended therefrom, to advance prosecution of the application. Consequently, claim 10 as presented herein is allowable. Claim 12 has been cancelled in 

Step Three:
New claim 18 is narrower than patented claim 1 in two respects. These limitations added to amended claim 18 that were not present in amended claim 10 (patented claim 1) are “wherein the second layer is cured onto the carpet backing” and “wherein the second layer of the composite material comprises randomly dispersed fibers with random orientations”, which is considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).
Depended claims 2-5, 7-9, 11-13, 15-17, 19 and 23-26, which are dependent on claims 1, 10 and 18 respectively, are also rejected for the reasons listed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 18, 19 and 23-26 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In independent claims 1 and 18, Patent Owner recites “wherein the second layer has a substantially uniform thickness of at least 20 mils.” This claim limitation goes beyond the four corners of the disclosure filed January 19, 2017 in non-provisional application 15/410,662.
In this original filed disclosure, then applicant disclosed (col. 10, ll. 7-30):
“In at least one embodiment, thickness 152 can be between about 25 mils and about 30 mils, which can include thicknesses from 20 to 35 mils. Thickness 152 can, but need not, be at least substantially uniform across one or more portions of composite material 116 according to a particular application at hand. In at least one embodiment, thickness 152 can be less than about 25 mils, more than about 30 mils, or a combination thereof. In at least one embodiment, thicknesses between about 25 mils and about 30 mils can render second layer 130 at least substantially impermeable to water, which can render enclosure 100 (shown in FIG. 1) suitable for some outdoor installations. In at least one embodiment, thicknesses between about 25 mils and about 30 mils can enable second layer 130 to provide sufficient rigidity to first layer 128 such that composite material 116 can be self-supporting but sufficiently flexible to form arcuate structures, such as an arcuate gable of a roof 102 (shown in FIG. 1). For example, as illustrated in FIG. 5, composite material 116 can have a flexibility such that at least substantially no plastic deformation occurs when two ends of the composite material having a length of approximately eighteen inches and a thickness of approximately 30 mils are touched together.” (emphasis examiner)

As independent claims 1 and 18 do not recite an upper limit that the original description stated, the scope of the claims are not supported by the original disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, 15-19 and 23-26 stand rejected under 35 U.S.C. 103 as being unpatentable over US 7,040,335 to Ransom (Ransom-cited in IDS) in combination with Texas Hunting Forum (THF, dated 7/10/12; response by bholt-cited in IDS), 2004/0022994 to Higgins et al. (Higgins et al.) as evidenced by Composites One (https://www.compositesone.com/product
/fiberglass-reinforcements/chopped-strand-mat/) and 2005/0038158 to Musemeche et al. (Musemeche et al.).
With respect to claims 1 and 10, Ransom teaches (figures 1-3) 
An enclosure 10, comprising:
four walls 12 comprising a front wall (where door 17 is), a rear wall opposite the front wall, and first and second side walls extending from the front wall to the rear wall (on each side of the door); and

Ransom does not teach the composite material comprising a first layer comprising carpet.
THF discloses a hunting blind having carpeted walls and floor (see response by bholt). Specifically, bholt states “[i]f you carpet the walls and floor that will cut down on a lot of noise”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the walls of Ransom with carpet, in view of the teaching of THF, in order to have reduced the amount of noise transmitted from the interior of the blind to the exterior of the blind.
THF does not teach the carpet having a pile and a backing.
Such a carpet construction is old and well known.
The publication to Higgins et al. discloses a composite material (fig. 3B) having a first layer 134, comprising carpet having a pile and a backing 136; and a second layer comprising fiberglass 138; wherein the second layer is coupled to the carpet backing (para. [0130]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the carpet of bholt with a pile and a backing, in view of the teaching of Higgins et al., as such a construction is considered to be within the purview of one of ordinary skill in the art. 
Further, the combination of Ransom, THF and Higgins et al. do not teach the particulars of the second layer comprising fiber, resin and catalyst; wherein the second layer is coupled to the carpet backing; wherein the second layer has an at least 
The publication to Musemeche et al. teaches (see abstract) that is it well known to apply a fiberglass layer to the back side of a carpet, especially automotive carpets, (para. [0071]- “Compositions of this invention may comprise other optional additives such as conventional additives used in polymeric materials including, for example… reinforcing agents such as glass fiber and flakes”), and teach the sheets are formed of resin and catalyst (para. [0042]- “These polyethers can be prepared by ring opening polymerization of various cyclic ethers and by polymerization aldehydes, using various types of catalysts, or by acid or base catalyzed polymerization of an alkylene oxide by itself or by alkoxylation of a starting alcohol or the like.”); wherein the second layer is coupled to the carpet backing (para. [0077]- “The blends of the present invention can readily be extruded onto a substrate, such as automotive carpet, foam, fabric or scrim material, or can be extruded or calendered as unsupported film or sheet.”); wherein the second layer has an at least substantially uniform thickness of at least 20 mils (para. [0077]- “Depending upon the equipment used, and the compounding techniques employed, it is possible to extrude a wide range of film thickness, from below 20 mils to above 100 mils. Accordingly, this provides industry with an opportunity to vary the amount of sound deadening to be attained by varying film thickness, density of blends, ratio of filler load to binder, and similar techniques well known in the art.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second fiberglass layer, taught by Higgins et al. to have an at least substantially uniform thickness of at least 20 mils, using a resin and catalyst to bind it to the carpet, in view of the teaching of  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385  (2007).
With respect to the limitation “wherein at least two of the four walls are formed from a single, continuous sheet of the composite material; and wherein the single sheet of composite material is coupled to a frame so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly”. Ransom teaches the composite material is covered to a frame (col. 3 ll. 3-7: “In one embodiment, side walls 12, roof 14 and base 13 are constructed around a framework (not shown) which may be integral with or separate from fabric or other material forming the side walls 12, roof 14 and base 13”), and the combination of Ransom and THF is considered to teach the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly. 
Ransom does not explicitly teach wherein at least two of the four walls are formed from a single, continuous sheet of the composite material, but Ransom does teach using flexible materials (col. 3, ll. 14-17: “Similarly, the side walls 12, roof 14 and base 13 of enclosure 10 may be manufactured from flexible materials, such as low porosity Dacron, Mylar film, low porosity nylon or coated canvas.”). 
As such, when using flexible materials, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the walls of the structure of Ransom to have at least two of the four walls be formed from a single, continuous sheet of the composite material.
It should also be noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Lastly, with respect to claim 1, Ransom, THF, and Musemeche et al. do not teach “wherein the second layer of the composite material comprises randomly dispersed fibers”.
The patent to Higgins et al. teach a “reinforcement or substrate layer 138 of a woven or nonwoven material” (para. [0170]). Also, Higgins et al. teach that the reinforcement layer 138 can be a fiberglass mat. (“Preferred Embodiment, Example A”, “18. stabilizing reinforcement Fiberglass Mat 2 oz./yd2”; para. [0233]) Further, as evidenced by Composites One, fiberglass mat, also called chopped strand mat, is “short 1.5 to 3 inch lengths and dispersing the cut fibers randomly over a moving belt to form a ‘sheet’ of random fiber mat. A binder is applied to hold the fibers together and the mat is trimmed and rolled. Because of is random fiber orientation, chopped strand mat conforms easily to complex shapes when wet-out with polyester or vinyl ester resins.” See the web page cited.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second layer of the composite material comprise randomly dispersed fibers, as taught by Higgins et al. and evidenced by Composites One, as such is considered a simple substitution of one known element for another to obtain predictable results, especially since Higgins et al. contemplated woven and non-woven fiberglass and fiberglass mat. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
With respect to claim 10, once modified as described above, Ransom teaches a frame (col. 3, ll. 2-5) and wherein the single sheet of composite material comprises at least one opening 18 there through.
With respect to claims 2 and 11, as just stated, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the walls of the structure of Ransom to have the at least two walls formed from a single sheet of the composite material and are disposed opposite one another. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claims 7 and 15, the combination of Ransom, THF, Higgins et al. and Musemeche et al. is considered to render obvious the claim limitation wherein the second layer of the composite material is at least substantially waterproof, as the claimed structure is met by the prior art combination and Patent Owner has failed to establish what element of the composite material is waterproof- or would define over the combination of prior art.
With respect to claims 8 and 16, the combination of Ransom, THF, Higgins et al. and Musemeche et al. is considered to render obvious the claim limitation herein the resin is directly coupled to the carpet backing (see Musemeche et al., para, [0077]: “The blends of the present invention can readily be extruded onto a substrate, such as automotive carpet, foam, fabric or scrim material,” and Higgins et al. [0130]: “the primary carpet fabric 112 preferably comprises a plurality of cut pile yarns 134 implanted in a latex or hot melt adhesive 136 which is laminated to a reinforcement or substrate layer 138 of a woven or nonwoven material).
With respect to claims 9 and 17, the combination of Ransom, THF, Higgins et al. and Musemeche et al. does not specifically teach, the claim limitation wherein the 
That said, given that the combination of Ransom, THF, Higgins et al. and Musemeche et al. renders obvious all the structure of the recited subject matter, It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the composite material is flexible enough that substantially no plastic deformation occurs when two ends of a piece of the composite material having a length of eighteen inches and a thickness of thirty mils are touched together, as such is considered a characteristic of the composite material. Since the combination of Ransom, THF, Higgins et al. and Musemeche et al. renders obvious all the claimed structure, it must therefore have all the claimed characteristics of the claimed structure.
With respect to claim 18, Ransom is considered to teach an enclosure, comprising: at least one wall 12.
Ransom does not teach wherein at least a portion of the at least one wall is a composite sheet, the composite sheet comprising a first layer comprising carpet.
THF discloses a hunting blind having carpeted walls and floor (see response by bholt). Specifically, bholt states “[i]f you carpet the walls and floor that will cut down on a lot of noise”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the walls of Ransom with carpet, in view of the teaching of THF, in order to have reduced the amount of noise transmitted from the interior of the blind to the exterior of the blind.
THF does not teach the carpet having a pile and a backing.
Such a carpet construction is old and well known.
The publication to Higgins et al. discloses a composite material (fig. 3B) having a first layer 134, comprising carpet having a pile and a backing 136; and a second layer comprising fiberglass 138; wherein the second layer is coupled to the carpet backing (para. [0130]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the carpet of bholt with a pile and a backing, in view of the teaching of Higgins et al., as such a construction is considered to be within the purview of one of ordinary skill in the art. 
Neither Ransom, THF, or Higgins et al. teach a second layer comprising fiber and resin; wherein the second layer is cured onto the carpet backing; and wherein the second layer has an at least substantially uniform thickness of at least 20 mils. However, Higgins et al. do teach the second layer 138 is attached to the carpet backing.
The publication to Musemeche et al. teaches (see abstract) sound management sheets for use with carpets, especially automotive carpets, having backside coatings that include fiberglass (para. [0071]- “Compositions of this invention may comprise other optional additives such as conventional additives used in polymeric materials including, for example… reinforcing agents such as glass fiber and flakes”), and teach the sheets are formed of resin and catalyst (para. [0042]- “These polyethers can be prepared by ring opening polymerization of various cyclic ethers and by polymerization aldehydes, using various types of catalysts, or by acid or base catalyzed polymerization of an alkylene oxide by itself or by alkoxylation of a starting alcohol or the like.”); wherein the second layer is cured to the carpet backing (para. [0077]- “The blends of the present 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second fiberglass layer, taught by Higgins et al. to have an at least substantially uniform thickness of at least 20 mils, using a resin and catalyst to bind it to the carpet, in view of the teaching of Musemeche et al., as combining prior art elements according to known methods to yield predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385  (2007).
Lastly, with respect to claim 18, Ransom, THF, and Musemeche et al. do not teach “wherein the second layer of the composite material comprises randomly dispersed fibers”.
The patent to Higgins et al. teach a “reinforcement or substrate layer 138 of a woven or nonwoven material” (para. [0170]). Also, Higgins et al. teach that the reinforcement layer 138 can be a fiberglass mat. (“Preferred Embodiment, Example A”, “18. stabilizing reinforcement Fiberglass Mat 2 oz./yd2”; para. [0233]) Further, as evidenced by Composites One, fiberglass mat, also called chopped strand mat, is “short 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second layer of the composite material comprise randomly dispersed fibers, as taught by Higgins et al. and evidenced by Composites One, as such is considered a simple substitution of one known element for another to obtain predictable results, especially since Higgins et al. contemplated woven and non-woven fiberglass and fiberglass mat. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
With respect to claim 19, the combination of the Ransom, THF, Higgins et al. and Musemeche et al. teach wherein the second layer has an at least substantially uniform thickness of at least 30 mils (para. [0077] of Musemeche et al.).
With respect to claim 23, the combination of the Ransom, THF, Higgins et al., as evidenced by Composites One,  and Musemeche et al. teach wherein the randomly dispersed fibers are of random length (1.5-3 inch length- Composites One).
With respect to claim 24, the combination of the Ransom, THF, Higgins et al. and Musemeche et al. teach wherein the randomly dispersed fibers are of random orientation  (“Because of is random fiber orientation”- Composites One).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF, Higgins et al. and Musemeche et al. as applied to claims 1 and 10 above, and further in view of US 5,033,493 to Senchuck (Senchuck).
The combination of Ransom, THF, Higgins et al. and Musemeche et al. do not teach wherein the enclosure is a hunting blind and the roof comprises a gable with an arcuate profile on two sides of the enclosure.
The patent to Senchuck teaches a collapsible utility shack (enclosure) having a roof (figures 1-4) that comprises a gable 40,44,46 with an arcuate profile on two sides of the enclosure.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the roof of Ransom to have a gable with an arcuate profile on two sides of the enclosure, in view of the teaching of Senchuck, as such is considered an obvious choice of mechanical design and a mere matter of aesthetics. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF, Higgins et al. and Musemeche et al. as applied to claims 1 above, and further in view of US 8337647 to Davis (Davis).
Ransom, THF, Higgins et al. and Musemeche et al. do not teach wherein the randomly dispersed fibers/second layer are sprayed onto the carpet backing.
The patent to Davis teaches the manufacture of tufted goods, including carpet and that spraying fiberglass on to is well known in the art (col. 4, line 35 to col. 5 line 5).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385  (2007).

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Patent Owner’s amendments to independent claims 1, 10, and 18 necessitated a new grounds of rejection over prior art. The new piece of prior art, to Higgins et al., was needed to render obvious the claim limitation of “wherein the second layer of the composite material comprises randomly dispersed fibers with random orientations”. Higgins et al., not only rendered obvious the above claim limitation, but also rendered obvious the limitation of “wherein the second layer is coupled to the carpet backing”, which was previously rendered obvious by Shaw.
Because of the necessity of providing a new grounds of rejection, which now include Higgins et al., in response to the claim amendments, the prior art to Shaw is no longer needed.
Further, due to the new grounds of rejection, the examiner will address those arguments pertinent to the current grounds of rejection in this action.

Claim Rejections - 35 USC § 251
Patent Owner argues, in pertinent part (pages 9-11 of Patent Owner’s response):
in re Mostafazadeh, 643 F.3d 1353, 1361, 98 USPQ2d 1639 (Fed. Cir. 2011) for the proposition that:

The recapture rule is violated when a limitation added during prosecution
is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured.

As an initial matter, Applicant notes that the recapture rule, as explained in the quote from the cited portion of the MPEP, requires that ‘the claims must be materially narrowed relative to the surrendered subject matter.’ To be clear, is it the surrendered subject matter in the original application that the proposed amended claims are measured against. In this case, the alleged surrendered subject matter is the rejected version of original claim 10. It is not issued claim 1, as issued claim 1 does not constitute the surrendered subject matter.

MPEP § 1412 clearly contemplates that a limitation added during original prosecution can be modified during reissue, so long as it is not entirely or substantially eliminated. Applicant is merely modifying, not eliminating, certain limitations. For example, as previously explained four wherein clauses from claim 15 were added to claim 10 during the original prosecution. Applicant acknowledges that, were the recapture rule to apply (to which Applicant does not concede), entirely or substantially eliminating all four of those clauses would be barred by the recapture rule.

From MPEP II(C)(2):
“2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:
recapture.
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 (‘“original claims' are defined as 'the claims before surrender'"). ‘[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id. (Emphasis examiner)

In this particular case, the surrender generating limitations that are currently part of the independent claims 1 and 10 (deleted limitations removed), that were initially added to claim 10 (now claim 1 of the patent) and part of new claim 25 (claim 10 of the patent) of the non-provisional application (15/410,662):
“wherein the second layer of the composite material is fiberglass;
wherein the second layer has a substantially uniform thickness of at least 20 mils;
wherein at least two of the four walls are formed from a single, continuous sheet
of the composite material; 

wherein the second layer of the composite material comprises randomly dispersed fibers.”

are taught/rendered obvious by the prior art to Ransom, THF, Higgins et al. and Musemeche et al. 
With respect to claim 18, which is significantly broader than claims 1 and 10 in the reissue application, the SGL of claim 18:
a second layer comprising fiber and resin;
wherein the second layer is cured onto the carpet backing; and
wherein the second layer of the composite material comprises randomly dispersed fibers with random orientations,
wherein the second layer has a substantially uniform thickness of at least 20 mils.

are taught/rendered obvious by the prior art to Ransom, THF, Higgins et al. and Musemeche et al.

Thus, these limitations are "well known in the prior art", and recapture has not been avoided.

Claim Rejections - 35 USC § 112(a)
Patent Owner argues, in pertinent part (pages 11-13 of Patent Owner’s response):
“Applicant respectfully disagrees with the Office’s assessment. As noted by the Office, the cited portion of the specification explains that the ‘thickness 152 [of the second layer] can be less than about 25 mils, more than about 30 mils, or a combination thereof.’ Thus, the specification unequivocally describes the thickness being ‘more than about 30 mils,’ which would include no upper limit and equate to a ‘thickness of at least 30 mils,’ as currently recited in claim 19, for
example.

Furthermore, the cited portion of the specification also explains that the ‘thickness 152 can be... from 20 to 35 mils.’ Thus, the specification unequivocally 

As stated in the above rejection, under 35 USC § 112(a), the quote from col. 10, ll. 7-30 states an upper limit of 35 mils. Obviously, this is more than 30 mils and is consistent with the description of “more than about 30 mils”.
However, the specification fails to disclose any thickness above 35 mils. Given the open ended limitation of a “thickness of at least 20 mils”, claims 1 and 18 now encompass thicknesses greater than 35 mils, which are not supported by the originally filed disclosure of the non-provisional application 15/410,662.
It should be noted that, in paragraph 36 of the previous non-final, mailed 7/28/2021, 35 mils was indicated as not being supported in the original disclosure. This was a typographical error and 35 mils is supported by the original disclosure.
From MPEP 2163.05 III:
“III.    RANGE LIMITATIONS
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of ‘25%- 60%’ and specific examples of ‘36%’ and ‘50%.’ A corresponding new claim limitation to ‘at least 35%’ did not meet the description requirement because the phrase ‘at least’ had no upper limit and caused the claim to read literally on embodiments outside the ‘25% to 60%’ range, however a limitation to ‘between 35% and 60%’ did meet the description requirement.”

35 USC § 103
As stated above, Patent Owner has changed the scope of the independent claims and necessitated a new grounds of rejection with a new combination of prior art.
That being said, Higgins et al. teaches fiberglass being the second reinforcing layer, bonded to the carpet and that fiberglass layer can be woven or non-woven. Higgins et al. further teaches, by example that the reinforcing layer may be fiberglass mat.
The web page to Composites One, which is used as an evidentiary reference, teaches that fiberglass mat is a sheet material comprised of random fibers and random lengths, supporting the teaching of the fiberglass mat of Higgins et al. also teaches sheet material comprised of random fibers and random lengths. That is, by definition, what fiberglass mat is.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:  /rds/ and /GAS/